Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  HELEN SWARTZ, Individually,                              :
                                                           :
                 Plaintiff,                                :
  vs.                                                      :
                                                           :   Case No.
  BETSY ROSS OWNER, LLC,                                   :
  a Delaware Limited Liability Company,                    :
                                                           :
              Defendant.                                   :
  _________________________________________/


                                            COMPLAINT
                                     (Injunctive Relief Demanded)

         Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

  mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

  sues the Defendant, BETSY ROSS OWNER, LLC, a Delaware Limited Liability Company d/b/a

  The Betsy Hotel (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s

  fees, litigation expenses, and costs pursuant to Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”).

                                              COUNT I

         1.      Plaintiff, Helen Swartz, is an individual residing in Miami, FL, in the County of

  Miami-Dade.

         2.      Defendant’s property, The Betsy Hotel Hotel, is located at 1440 Ocean Drive,

  Miami Beach, FL, in the County of Miami-Dade.

         3.      Venue is properly located in the Southern District of Florida because venue lies in

  the judicial district of the property situs.    The Defendant’s property is located in and the

  Defendant does business within this judicial district.
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 2 of 14




         4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

  2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

  U.S.C. 1367.

         5.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA.        Helen Swartz suffers from multiple

  sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

  she uses a mobility scooter. Family and friends often visit her in the Miami/Fort Lauderdale

  area and she enjoys visiting with them at the various hotels in which they stay. Ms. Swartz

  sometimes stays in hotels with them to eliminate the need to return home late, as fatigue is a

  significant component of the disease. She and her husband also enjoy celebrating special events

  such as birthdays and anniversaries by enjoying hotel restaurants and spending the night to use

  spa amenities. Ms. Swartz’s granddaughter enjoys using the hotel pools when visiting

  Miami/Fort Lauderdale and Ms. Swartz enjoys treating her granddaughter to overnight stays in

  hotels in Florida.

         6.      Helen Swartz visited the property which forms the basis of this lawsuit from

  February 18 through February 19, 2021, and has reservations to return to the Hotel from August

  26 through August 27, 2021, to visit with and show the sights to a friend from the Philadelphia

  area who has never been to South Beach. Ms. Swartz also wishes to avail herself of the goods

  and services available at the property, and to assure herself that this property is in compliance

  with the ADA so that she and others similarly situated will have full and equal enjoyment of the

  property without fear of discrimination.
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 3 of 14




         7.      Defendant owns, leases, leases to, or operates a place of public accommodation as

  defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

  Defendant is responsible for complying with the obligations of the ADA. The place of public

  accommodation that the Defendant owns, operates, leases or leases to is known as The Betsy

  Hotel, and is located at 1440 Ocean Drive, Miami Beach, FL.

         8.      Helen Swartz has a realistic, credible, existing and continuing threat of

  discrimination from the Defendant’s non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 10 of this Complaint.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to

  discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit The

  Betsy Hotel, not only to avail herself of the goods and services available at the property, but to

  assure herself that this property is in compliance with the ADA so that she and others similarly

  situated will have full and equal enjoyment of the property without fear of discrimination.

         9.      The Defendant has discriminated against the individual Plaintiff by denying her

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

         10.     The Defendant has discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less). A preliminary inspection of The Betsy Hotel has shown that violations exist.

  These violations that Helen Swartz has personally encountered or observed, and which were

  verified by an ADA expert, include, but are not limited to:

                 a.      An accessible entrance is not provided to access the hotel. This is in


                                                    3
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 4 of 14




        violation of sections 206 and 402 of the 2010 Standards for Accessible Design. The
        plaintiff was unable to enter the hotel as a functioning ramp was not provided.
        Fortunately, an employee helped her access the hotel through a back alley; 28 CFR
        §36.201, §36.202, §36.304.


                b.     The plaintiff was discriminated against by not offering the plaintiff
        entrance into the hotel in the same manner as the hotel’s abled guest. This is in
        violation of 28 CFR §36.201, §36.202, §36.304.


                c.     The stairways handrails do not extend at the slope of the stair flight for a
        horizontal distance at least equal to one tread depth beyond the last riser nosing. This is
        in violation of section 505.10.3 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304.


                d.    Appropriate stairways handrail extensions are not provided. This is in
        violation of section 505.10 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304.


               e.      The check-in counter is too high. This is in violation of sections 226
        and 902 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        made it difficult for the Plaintiff access to the facility.

                f.     The hotel does not provide an accessible portion to the check-in counter
        that would extend the same depth as the sales or service countertop. This is in violation
        of section 904.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult for the Plaintiff access to the facility.


                g.      Accessible seating at the tables and bars inside the hotel building are not
        provided to a person using a wheelchair. This is in violation of sections 226 and 902 of
        the 2010 Standards for Accessible Design. This condition denied the Plaintiff access to
        any of the tables and bars around the hotel; 28 CFR §36.201, §36.202, §36.304.

               h.      The door threshold to access the exterior porch is too high for a person in
        a wheelchair to be able to have lunch on the porch. This is in violation of section
        404.2.5 of the 2010 Standards for Accessible Design. This condition denied the Plaintiff
        access to dinning at one of the tables on the front patio of the hotel; 28 CFR §36.201,
        §36.202, §36.304.




                                                 4
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 5 of 14




               i.     The plaintiff was discriminated against by not offering the plaintiff
        access to lunch on the front exterior porch in the same manner as the hotel’s abled
        guests. This is in violation of 28 CFR §36.201, §36.202, §36.304.


                j.      The gate entry/exits operable hardware to gain access to enter the pool is
        out of reach to the plaintiff who is in a wheelchair to manage without assistance. This is
        in violation of section 404.2.7 of the 2010 Standards for Accessible Design: 28 CFR
        §36.201, §36.202 §36.304. This condition denied the Plaintiff access to areas in and
        around the pool.


               k.     The outdoor pool fixed shower head is too high. This is in violation of
        section 608.6 of the 2010 Standards for Accessible Design. 28 CFR §36.304. This
        condition made it difficult for the Plaintiff to access the facility.


               l.       The operable part of the shower control on the outdoor pool shower
        requires tight grasping, pinching, or twisting of the wrist. This is in violation of section
        309.4 of the 2010 Standards for Accessible Design. 28 CFR §36.304. This condition
        made it difficult for the Plaintiff to access the facility.

                 m.   In the pool toilet compartment, the toilet paper dispenser is behind the
        water closet. This is in violation of section 604.7 of the 2010 Standards for Accessible
        Design. 28 CFR §36.304. This condition made it difficult for the Plaintiff to access the
        facility.

                n.     In the pool toilet compartment, the seat height of water closet is too high.
        This is in violation of section 604.4 of the 2010 Standards for Accessible Design. 28
        CFR §36.304. This condition made it difficult for the Plaintiff to access the facility.


                o.       In the pool toilet compartment, an accessible forward reach is not
        provided to access the soap dispenser. This is in violation of section 308.2.2 of the
        2010 Standards for Accessible Design. 28 CFR §36.304. This condition made it difficult
        for the Plaintiff to access the facility.

                p.       In the pool toilet compartment, an accessible forward reach is not
        provided to access the lavatory faucets. This is in violation of section 308.2.2 of the
        2010 Standards for Accessible Design. 28 CFR §36.304. This condition made it difficult
        for the Plaintiff to access the facility.

               q.      The baby changer is out of reach for a person in a wheelchair to open it.


                                                  5
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 6 of 14




        This is in violation of section 308 of the 2010 Standards for Accessible Design. 28 CFR
        §36.304. This condition made it difficult for the Plaintiff to access the facility.


                r.      In the accessible guestroom, #208, a turning space is not provided to exit
        the guestroom. This is in violation of sections 304.3 & 806 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.

                s.       In the accessible guestroom, #208, a turning space is not provided to
        access the standing lamp. This is in violation of sections 304.3 & 806 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility independently.

                t.      In the accessible guestroom, #208, a turning space is not provided to
        access the HVAC. This is in violation of sections 304.3 & 806 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility independently.

                 u.       In the accessible guestroom, #208, a turning space is not provided to
        access the safe that is in the corner of the closet. This is in violation of sections 304.3 &
        806 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made
        it difficult for the plaintiff to access the facility independently.

                v.       In the accessible guestroom, #208, the closet rod and shelf are out of
        reach to a person in a wheelchair. This is in violation of sections 811.3 & 806 of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        for the plaintiff to access the facility independently.

                w.       In the accessible guestroom, #208, the iron that is in the closet is out of
        reach to a person in a wheelchair. This is in violation of sections 308 & 806 of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the plaintiff to access the facility independently.

               x.      In the accessible guestroom, #208, the operable part on the standing lamp
        requires tight grasping, pinching, or twisting of the wrist. This is in violation of
        sections 309.4 & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.304.
        This condition made it difficult for the plaintiff to access the facility.

                y.     In the accessible guestroom, #208, the operable part on bureau to open to
        access the drawers requires tight grasping, pinching, or twisting of the wrist. This is in



                                                  6
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 7 of 14




        violation of sections 309.4 & 806 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult for the plaintiff to access the facility.


                z.      In the accessible guestroom, #208, access is not provided to operate the
        shutters over the couch and along the bed without assistance. This is in violation of
        sections 308.2.2 & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.304.
        This condition denied the plaintiff to access to the shutters independently.

               aa.     In the accessible guestroom, #208, the shutters require tight grasping,
        pinching, or twisting of the wrist to operate them. This is in violation of sections 309.4
        & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
        denied the plaintiff to access to the shutters independently.

                bb.     In the accessible guestroom, #208, an accessible forward reach to access
        the light switches behind the middle night table is not provided. This is in violation of
        sections 308.2.2 & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.304.
        This condition denied the plaintiff to access to the shutters independently.

                cc.     In the accessible guestroom, #208, the operable part on the lamp on
        middle night table requires tight grasping, pinching, or twisting of the wrist. This is in
        violation of sections 309.4 & 806 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition denied the plaintiff to access to the shutters independently.

                dd.    In the accessible guestroom #208, which hotel deemed an accessible
        guestroom, appropriate grab bars by the water closet are not provided. This is in
        violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult for the plaintiff to access the facility.


                ee.     In the accessible guestroom #208, which hotel deemed an accessible
        guestroom, the toilet paper dispenser is improperly positioned by the water closet. This
        is in violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
        §36.304. This condition made it difficult for the plaintiff to access the facility.


               ff.     In guestroom #208, which hotel deemed an accessible guestroom, a
        folding shower seat is too far from the compartment entry. This is in violation of
        section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
        condition made it difficult for the plaintiff to access the facility.


               gg.     In guestroom #208, which hotel deemed an accessible guestroom, the


                                                 7
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 8 of 14




        shower spray unit in the roll-in shower does not have an on/off control with a
        non-positive shut-off. This is in violation of section 806.2.4 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.


                hh.      In guestroom #208, which hotel deemed an accessible guestroom, items
        in the guestroom and bathroom are out of reach to a person who needs to use a
        wheelchair. This is in violation of sections 308, 309, 404, 806 and 811of the 2010
        Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult for
        the Plaintiff to use the facilities.


                ii.    The mirror in the 3rd floor toilet compartment is too high. This is in
        violation of section 603.3 of the 2010 Standards for Accessible Design. 28 CFR
        §36.304. This condition made it difficult for the Plaintiff to access the facility.


                jj.     The grab bars by the water closet in the 3rd floor toilet compartment are
        improperly mounted. This is in violation of section 604.5 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.

               kk.     The mirrors in the lobby floor toilet compartment are too high. This is
        in violation of section 603.3 of the 2010 Standards for Accessible Design. 28 CFR
        §36.304. This condition made it difficult for the Plaintiff to access the facility.

                 ll. The pipe underneath the lavatory in the lobby floor toilet compartment is
        exposed. This is in violation of section 606.5 of the 2010 Standards for Accessible
        Design. 28 CFR §36.304. This condition made it difficult for the Plaintiff to access the
        facility.

                mm. The sink on the lavatory in the lobby floor toilet compartment is too high.
        This is in violation of section 606.3 of the 2010 Standards for Accessible Design. 28
        CFR §36.304. This condition made it difficult for the Plaintiff to access the facility.

                nn.     The grab bars by the water closet in the lobby floor toilet compartment
        are improperly mounted. This is in violation of section 604.5 of the 2010 Standards for
        Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
        access the facility.

               oo.     The hook on the door in the lobby floor toilet compartment is too high.


                                                8
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 9 of 14




         This is in violation of section 308 of the 2010 Standards for Accessible Design: 28 CFR
         §36.304. This condition made it difficult for the plaintiff to access the facility
         independently.

                 pp.      The operable part on the lobby floor compartment door hardware requires
         tight grasping, pinching, or twisting of the wrist. This is in violation of section 404.2.7
         of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
         difficult for the plaintiff to access the facility independently.


                 qq.     An appropriate maneuvering clearance is not provided to exit the lobby
         floor toilet compartment. This is in violation of section 404.2.4 of the 2010 Standards
         for Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff
         to access the facility independently.

                rr.    The plaintiff is discriminated by the hotel that offers of beach service,
         umbrellas, lounge chairs, and towels from the hotel’s attendants to their abled guest but
         does not provide access to their disabled guests. This in violation of 28 CFR §36.201,
         §36.202, §36.304.


                ss.     The hotel does not provide the required amount of compliant accessible
         guest rooms, and the accessible rooms are not dispersed among the various classes of
         accommodations. This is in violation of section 224 of the 2010 Standards for
         Accessible Design: 28 CFR §36.304. This denies to Plaintiff the full and equal
         opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1).

                 tt.     The accessible features of the facility are not maintained, creating
         barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


         11.    All of the foregoing violations are also violations of the 1991 Americans with

  Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design

  (ADAAG), as promulgated by the U.S. Department of Justice.

         12.    The discriminatory violations described in paragraph 10 are not an exclusive list

  of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

  public accommodation in order to photograph and measure all of the discriminatory acts



                                                  9
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 10 of 14




   violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

   individuals similarly situated, have been denied access to, and have been denied the benefits of

   services, programs and activities of the Defendant’s buildings and its facilities, and have

   otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

   ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

   will continue to suffer such discrimination, injury and damage without the immediate relief

   provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

   Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

   determine all of the areas of non-compliance with the Americans with Disabilities Act.

          13.     Defendant has discriminated against the individual by denying her access to full

   and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to

   afford all offered goods, services, facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          14.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

   Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

   warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

   Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and


                                                   10
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 11 of 14




   litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

          15.     Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for its place of public

   accommodation that have existed prior to January 26, 1993, 28 CFR 36.304(a); in the alternative,

   if there has been an alteration to Defendant’s place of public accommodation since January 26,

   1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

   portions of the facility are readily accessible to and useable by individuals with disabilities,

   including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

   facility is one which was designed and constructed for first occupancy subsequent to January 26,

   1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

   and useable by individuals with disabilities as defined by the ADA.

          16.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by

   Plaintiff or waived by the Defendant.

          17.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to require the Defendant to alter The Betsy Hotel to

   make those facilities readily accessible to and useable by the Plaintiff and all other persons with

   disabilities as defined by the ADA; or by closing the facility until such time as the Defendant

   cures its violations of the ADA. The Order shall further require the Defendant to maintain the

   required assessable features on an ongoing basis, and to require the institution of a policy that

   requires Defendant to maintain its accessible features.

          18.     Prior to the filing of this lawsuit, Plaintiff’s counsel conducted a thorough PACER


                                                   11
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 12 of 14




   search to determine whether prior ADA cases had been filed in the Southern District of Florida

   against the instant property, and failed to encounter any related ADA cases. One unrelated case

   was found, which alleges violations with respect to the website and reservations, to wit:

   Poschmann v. Betsy Ross Owner, LLC, Case No. 2:18-cv-14475-RLR.


          WHEREFORE, Plaintiff respectfully requests:


                 a.      The Court issue a Declaratory Judgment that determines that the

          Defendant at the commencement of the subject lawsuit is in violation of Title III of the

          Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

                 b.      Injunctive relief against the Defendant including an order to make all

          readily achievable alterations to the facility; or to make such facility readily accessible to

          and usable by individuals with disabilities to the extent required by the ADA; and to

          require the Defendant to make reasonable modifications in policies, practices or

          procedures, when such modifications are necessary to afford all offered goods, services,

          facilities, privileges, advantages or accommodations to individuals with disabilities; and

          by failing to take such steps that may be necessary to ensure that no individual with a

          disability is excluded, denied services, segregated or otherwise treated differently than

          other individuals.

                 c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

          U.S.C. § 12205.

          d.     Such other relief as the Court deems just and proper, and/or is allowable under

          Title III of the Americans with Disabilities Act.




                                                    12
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 13 of 14




                                                    COUNT II
                                                    Negligence

          19.     Plaintiff realleges all allegations heretofore set forth.

          20.     Defendant, through its activities and past ventures and experience, knew or

   reasonably should have known its duties to the impaired. Defendant had a duty to Plaintiff to

   remove ADA accessibility barriers, and adopt policies and procedures, as mandated by the ADA,

   so that Plaintiff, as a disabled individual would have full and equal access to the subject public

   accommodation.

          21.     Defendant breached this duty.

          22.     Defendant is or should be aware that, historically, society has tended to isolate

   and segregate individuals with disabilities, and, despite some improvements, such forms of

   discrimination against individuals with disabilities continue to be a serious and pervasive social

   problem.

          23.     Discrimination against individuals with disabilities persists in the use and

   enjoyment of public accommodations.

          24.     The Nation’s proper goals regarding individuals with disabilities are to assure

   equality of opportunity, full participation, independent living, and economic self-sufficiency for

   such individuals.

          25.     The ADA has been the law of the land since 1991, but Defendant has negligently

   denied Plaintiff her civil rights by maintaining architectural barriers that preclude the Plaintiff

   from the full and equal use of the subject premises, and that endangered and continues to

   endanger Plaintiff’s safety. This negligent conduct of the Defendant has also caused Plaintiff

   damage by virtue of segregation, discrimination, relegation to second class citizen status and the



                                                     13
Case 1:21-cv-20840-XXXX Document 1 Entered on FLSD Docket 03/02/2021 Page 14 of 14




   pain, suffering and emotional damages inherent to discrimination and segregation and other

   damages to be proven at trial.


          WHEREFORE, Plaintiff prays for relief, as follows:

          A.      For finding of negligence; and

          B.     For damages in an amount to be proven at trial; and

          C.      For such other and further relief as the Court may deem just and proper.


   Dated: March 2, 2021                                 Respectfully submitted,

                                                        /s/ Lawrence A. Fuller
                                                        Lawrence A. Fuller, Esq. (FBN 0180470)
                                                        FULLER, FULLER & ASSOCIATES, P.A.
                                                        12000 Biscayne Blvd., Suite 502
                                                        Miami, FL 33181
                                                        (305) 891-5199
                                                        (305) 893-9505 - Facsimile
                                                        lfuller@fullerfuller.com

                                                        Attorney for Plaintiff Helen Swartz




                                                   14
